DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 9-12, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 19, 23 and 26 of U.S. Patent No. 11,284,282. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Patent No. 11,284,282 recites a beam measurement method, comprising:
Receiving, by a terminal, measurement configuration information form a network device (Claim 1, …receiving…measurement configuration information sent by a network device…), wherein the measurement configuration information comprises at least one of multiple measurement durations or multiple measurement cycles (Claim 1, …measurement configuration information…comprising information of a measurement mode…measurement mode comprises at least one of multiple measurement durations or multiple measurement cycles…);
Performing, by the terminal, measurement of the at least one beam to obtain a measurement result according to the measurement configuration information (Claim 1, …performing…measurement…to obtain measurement result…), wherein the at least one beam comprises multiple beams and the multiple beams belong to multiple cells (Claim 1, …multiple beams…multiple cells…); and
Sending, by the terminal, the measurement result to the network device (Claim 1, …sending…the measurement result…).
Regarding claim 2, U.S. Patent No. 11,284,282 recites wherein the at least one of the multiple measurement durations or the multiple measurement cycles is determined according to at least one of a sweeping cycle of each beam of each cell in the multiple cells or a sweeping duration of each beam of each cell in the multiple cells (Claim 1, …according to at least one of a sweeping cycle…or a sweeping duration…).
Regarding claim 4, U.S. Patent No. 11,284,282 recites wherein the measurement configuration information further comprises at least one of a measurement frequency or information of a reference signal corresponding to the beam (Claim 5, …measurement frequency…or information of a reference signal…).
Regarding claim 5, U.S. Patent No. 11,284,282 recites wherein the measurement result comprises at least one of: signal strength of signal quality for each of the at least one beam (Claim 8, …signal strength or signal quality for each of the at least on beam…); signal strength or signal quality for the cells corresponding to the at least one beam (Claim 8, …signal stream or signal quality for the cell…); or, an ordering of at least one of signal strength of the at least one beam of signal quality of the at least on beam (Claim 8, …ordering of at least one of signal strength…or signal quality…).
Regarding claim 6, U.S. Patent No. 11,284,282 recites a beam measurement method, comprising:
Sending, by a network device, measurement configuration information to a terminal (Claim 1, …measurement configuration information sent by a network device…), wherein measurement configuration information comprises at least on of multiple measurement durations or multiple measurement cycles (Claim 1, …measurement configuration information…comprising information of a measurement mode…measurement mode comprises at least one of multiple measurement durations or multiple measurement cycles…);
Receiving, by the network device, a measurement cycle result sent by the terminal (Claim 1, …measurement cycle…sending, by the terminal, the measurement result to the network device…), wherein the measurement result is obtained by measuring the at least one beam according to the measurement configuration information, and the at least one beam comprises multiple beams and the multiple beams belong to multiple cells (Claim 1, …measurement of the at least one beam to obtain a measurement result according to the measurement configuration information…multiple beams of each cell in the multiple cells…).
Regarding claim 7, U.S. Patent No. 11,284,282 recites wherein the at least one of the multiple measurement durations or the multiple measurement cycles is determined according to at least one of a sweeping cycle of each beam of each cell in the multiple cells or a sweeping duration of each beam of each cell in the multiple cells (Claim 1, …according to at least one of a sweeping cycle…or a sweeping duration…).
Regarding claim 9, U.S. Patent No. 11,284,282 recites wherein the measurement configuration information further comprises at least one of a measurement frequency or information of a reference signal corresponding to the beam (Claim 5, …measurement frequency…or information of a reference signal…).
Regarding claim 10, U.S. Patent No. 11,284,282 recites wherein the measurement result comprises at least one of: signal strength of signal quality for each of the at least one beam (Claim 8, …signal strength or signal quality for each of the at least on beam…); signal strength or signal quality for the cells corresponding to the at least one beam (Claim 8, …signal stream or signal quality for the cell…); or, an ordering of at least one of signal strength of the at least one beam of signal quality of the at least on beam (Claim 8, …ordering of at least one of signal strength…or signal quality…).
Regarding claim 11, U.S. Patent No. 11,284,282 recites a terminal (Claim 19, …terminal…), comprising:
A transceiver (Claim 19, …transceiver…), configured to receive measurement configuration information form a network device (Claim 19, …receive measurement configuration information from a network device…), wherein the measurement configuration information comprises at least one of multiple measurement durations or multiple measurement cycles (Claim 1, …measurement configuration information…comprising information of a measurement mode…measurement mode comprises at least one of multiple measurement durations or multiple measurement cycles…);
A processor (Claim 19, …processor…), configured to perform measurement of the at least one beam to obtain a measurement result according to the measurement configuration information received by the receiving module (Claim 19, …perform measurement of the at least one beam to obtain a measurement result…received by the transceiver…), wherein the at least one beam comprises multiple beams and the multiple beams belong to multiple cells (Claim 19, …multiple beams…multiple cells…); and
The transceiver is configured to send the measurement result to the network device (Claim 19, …transceiver is further configured to send the measurement result…to the network device…).
Regarding claim 12, U.S. Patent No. 11,284,282 recites wherein the at least one of the multiple measurement durations or the multiple measurement cycles is determined according to at least one of a sweeping cycle of each beam of each cell in the multiple cells or a sweeping duration of each beam of each cell in the multiple cells (Claim 19, …according to at least one of a sweeping cycle…or a sweeping duration…).
Regarding claim 14, U.S. Patent No. 11,284,282 recites wherein the measurement configuration information further comprises at least one of a measurement frequency or information of a reference signal corresponding to the beam (Claim 23, …measurement frequency…or information of a reference signal…).
Regarding claim 15, U.S. Patent No. 11,284,282 recites wherein the measurement result comprises at least one of: signal strength of signal quality for each of the at least one beam (Claim 26, …signal strength or signal quality for each of the at least on beam…); signal strength or signal quality for the cells corresponding to the at least one beam (Claim 26, …signal stream or signal quality for the cell…); or, an ordering of at least one of signal strength of the at least one beam of signal quality of the at least on beam (Claim 26, …ordering of at least one of signal strength…or signal quality…).

Claims 3, 8 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 11 of U.S. Patent No. 11,284,282 in view of Zhang et al. (US 2020/0028599).
Regarding claims 3, 8 and 13, U.S. Patent No. 11,284,282 recites the claimed invention above but does not specifically recite the following limitations found in Zhang et al.: wherein the multiple cells comprises a serving cell of the terminal and an adjacent cell of the serving cell (Paragraph 0013, second beam is an adjacent beam of the first beam; the second beam is another beam of the network device to which the first beam belongs; or the second beam is a beam of a network device adjacent to the network device to which the first beam belongs, each network device being a base station to which a cell belongs according to paragraph 0011).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of U.S. Patent No. 11,284,282 with the aforementioned teachings of Zhang et al. in order to reduce overheads when obtaining measurement configuration information (Zhang et al., Paragraph 0005).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, 8-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0028599) in view of Vajapeyam et al. (US 10,334,465)
Regarding claim 1, Zhang et al. disclose a beam measurement method, comprising:
Receiving, by a terminal, measurement configuration information sent from a network device (Paragraph 0007, network device determines measurement configuration and sends the measurement configuration to a UE), 
Performing, by the terminal, measurement of the at least one beam to obtain a measurement result according to the measurement configuration information (Figures 2-4, step S203, UE measures based on the measurement configuration information), wherein the at least one beam comprises multiple beams (Paragraph 0007, first beam and second beam) and the multiple beams belong to multiple cells (Paragraph 0013, second beam is a beam of a network device adjacent to the network device to which the first beam belongs, each network device being a base station to which a cell belongs according to paragraph 0011); and
Sending, by the terminal, the measurement result to the network device (Paragraphs 0182-0183, UE sends measurement result to network device on a feedback resource).
Zhang et al. do not disclose the following limitations found in Vajapeyam et al.: wherein the measurement configuration comprises at least one of multiple measurement durations or multiple measurement cycles (Vajapeyam et al., Claims 2, 9, 18 and 26, plurality of measurement periods; measurement timing configuration indicating timing for the plurality of measurement periods; Figure 3, base station 105 sends reporting configurations 305 to UEs 115, the configuration including timing for performing measurements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al. with the teachings of Vajapeyam et al. in order to identify measurement periods to the UE (Vajapeyam et al., Claims 2, 9, 18 and 26).
Regarding claim 3, Zhang et al. disclose wherein the multiple cells comprises a serving cell of the terminal and an adjacent cell of the serving cell (Paragraph 0013, second beam is an adjacent beam of the first beam; the second beam is another beam of the network device to which the first beam belongs; or the second beam is a beam of a network device adjacent to the network device to which the first beam belongs, each network device being a base station to which a cell belongs according to paragraph 0011).
Regarding claim 4, Zhang et al. disclose wherein the measurement configuration information comprises at least one of a measurement frequency or information of a reference signal corresponding to the beam (Paragraph 0007, reference signal).
Regarding claim 5, Zhang et al. disclose wherein the measurement result comprises at least one of signal strength or signal quality for each of the at least one beam; signal strength or signal quality for the cells corresponding to the at least beam; or an ordering of at least one of signal strength of the at least one beam or signal quality of the at least one beam (Paragraph 0181, measurement configuration information includes beam RSRP, beam RSRQ, beam RSSI, or beam RCPI; Paragraphs 0182-0183, UE sends measurement result to network device using a feedback resource).

Regarding claims 6 and 8-10, the functional limitations are rejected for similar reasons set forth in rejecting claims 1 and 3-5. 

Regarding claims 11 and 13-15, the functional limitations are rejected for similar reasons set forth in rejecting claims 1 and 3-5. Zhang et al. additionally disclose a terminal (Figures 9 and 12, paragraphs 0268 and 0322), comprising a transceiver configured to receive (Figures 9 and 12, receiver 801 and 1101); a processor configured to perform (Figures 9 and 12, processor 802 and 1102); and the transceiver configured to send (Figures 9 and 12, transmitter 802 and 1103).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
April 14, 2022